Title: To Alexander Hamilton from Aaron Ogden, 15 June 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth-Town June 15. 1799
          
          The men, who have been recruited for the 11th. regiment, begin to solicit for pay, many of them having been enlisted for more than a month, I have promised to write upon the subject, and as money is the life of the recruiting service, I hope, shortly, to receive directions for carrying into execution, the arrangements, which have been or may be made for fulfilling this part of the contract with the soldier, which has been stipulated on behalf of the United States.
          I have the honor to be with the highest respect Your mo. obt. servt 
          
            Aaron Ogden
          
          Major Genl. Hamilton
        